DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Information Disclosure Statement
The information disclosure statement dated 1/7/2022 has been considered and made of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 11, “the metal” lacks clear antecedent basis.  Note claim 1 recites “a metal layer”.  Clarification and/or correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 4-8, 10-17, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,057,043 in view of Delente (US 5,104,803) and Laizure, Jr. et al.(US 2006/0215422). 
Claims 1-32 of U.S. Patent ‘043 encompass a photobioreactor structure which is essentially the same as that recited in instant claims 1, 2, 4-8, 10-17, 19 and 20.  Specifically, patented claims 1 and 3 disclose a spherical vessel; claims 7 and 31 discloses a spherical light 
With respect to the claimed channel connecting an interior volume of the light source barrier with an exterior of the vessel, the reference of Delente discloses that it is known in the art to provide a channel (30, 38) for connecting  an interior volume of a light source barrier (18) with an exterior of the vessel (12,14).
As a result, it would have been obvious to one of ordinary skill in the art to provide the spherical barrier of the patented claims with a channel for the known and expected result of providing electrical communication between the interior and exterior of the vessel as is conventional in the art as evidenced by the disclosure of the reference of Delente.
Instant claims 1 and 13 also differs by reciting that the first planar surface of the circuit boards include a metal layer or material for dissipation of heat from the LEDs.
The reference of Laizure, Jr. et al. discloses that it is known in the art to provide the circuit boards which support LEDs within a light source with wide copper line to facilitate the dissipation of heat generated by the LEDs (¶[0036]).
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the circuit boards of the patented claims with large or wide copper lines for the known and expected result of facilitating the dissipation of heat from the LEDs to improve the life the LEDs.
With respect to instant claims 2 and 17, see patented claim 25.
With respect to instant claims 4 and 5, see patented claims 4 and 5.
With respect to claims 6-8, 19 and 20, the structure resulting from the combination as discussed above with respect to claims 1 and 13 would encompass electrical connectors inside 
With respect to claim 10, see patented claims 1 and 14-16.
With respect to claim 11, the reference of Laizure, Jr. et al. discloses the use of copper as a metal material for heat dissipation.
With respect to claim 14, see patented claims 7 and 31.
With respect to claims 15 and 16, see the discussion above with respect to claim 1.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,057,043 in view of Delente (US 5,104,803) and Laizure, Jr. et al.(US 2006/0215422) taken further in view of Wilkerson et al.(US 2012/0149091). 
The combination of the patented claims with the references of Delente and Laizure, Jr. et al. has been discussed above with respect to claim 1.
While the patented claims disclose the use of LEDs for the light source, claim 3 differs by specifying that the LEDs are red, white and blue and positioned adjacent an LED of opposing color.
The reference of Wilkerson et al. discloses it is known in the art to employ LED substrates which include a plurality of LEDs including red, white and blue LEDs (¶[0094)].
In view of this teaching, it would have been obvious to one of ordinary skill in the art to provide the light source of the modified patent claims with LEDs of any of the colors taught by the reference of Wilkerson et al. for the known and expected result of providing art recognized LEDs while providing the required wavelengths for the photobioreactor contents.

Claims 9 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,057,043 in view of Delente (US 5,104,803) and Laizure, Jr. et al.(US 2006/0215422) taken further in view of Chapman et al.(US 2011/0183368). 
The combination of the patented claims with the references of Delente and Laizure, Jr. et al. has been discussed above with respect to claims 1 and 13.
While the patented claims disclose the use of LEDs as a light source for the photobioreactor, claims 9 and 18 differ by reciting that the LEDs are pulse width modulated.
The reference of Chapman et al. discloses that it is conventional in the art to employ pulse width modulation when controlling the LEDs of a photobioreactor (¶[0054]).
In view of this teaching and in the absence of a showing of unexpected results, it would have been obvious to one of ordinary skill in the art to employ pulse width modulation to control the LEDs of the patented claims for the known and expected result of providing an art recognized means for the controlling the LEDs within a photobioreactor for its capability to be addressed by a computer controller.

Response to Arguments
Rejections under 35 USC 112
With respect to the rejections of claim 1-11 under 35 USC 112(b), these rejections have been withdrawn in view of the amendments to the claims and related comments on page 6 of the response dated 1/7/2022.  Note new grounds of rejection have been made against claim 11.

Rejections under 35 USC 103
With respect to the rejections of the claims under 35 USC 103, these rejections have been withdrawn in view of the amendments to the claims and related comments on pages 6-9 of the response dated 1/7/2022.

Double Patenting
With respect to the obviousness-type double patenting rejections of record, the Examiner recognizes Applicants’ request to hold the rejections in abeyance until at least one claim of the instant application is found to be otherwise allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB